EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Samuel Yamron on 3/1/2021

The the following claims has been amended as follows:
Please replace following claims with the following:
4.    (currently amended) Method according to claim [[3]] 1, further comprising using the formulation for the distance of a point to a line:

    PNG
    media_image1.png
    40
    487
    media_image1.png
    Greyscale

is used to calculate said line_point_distance, where a gaze ray is represented by the line x = a + nd , where a is a position of a point on the line, where n is a unit vector in the direction of the line, and where x gives the locus of the line as the scalar d varies, and where p is the calculated 3D position of a displayed point s.

1, further comprising the introduction of at least one constraint to the position of said object in relation to said camera, said at least one constraint being:
that said camera is on top of said object, meaning it cannot be above or below a defined horizontal position, such as the top surface, of said object;
that said camera is at the same distance from said person as said object, meaning that it
cannot be in front of, or behind, a defined front surface of said object; or
that said camera has zero yaw and zero roll in said object fixed coordinate system.

6.    (currently amended) Method according to claim [[2]] 1, further comprising that said object is a display screen, and that said stimulus points (s1, S2…,sn) are displayed on said screen, and that the screen surface of said screen defines said object fixed coordinate system.

7.    (Currently Amended) Method according to claim [[3]] 1, further comprising using an eye model for the calculation of a gaze ray g according to:
g = eye_model(e,c)
where e is an image from said camera showing what said camera sees, including an eye of said user, as said user is watching an object, where cis a personal calibration for said user, introducing said eye_model(e, c) into said loss function L so that:

    PNG
    media_image2.png
    77
    542
    media_image2.png
    Greyscale

and thereby enabling the simultaneous establishment of the position of said object in relation to said camera and the personal calibration c of said eye model.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 1 and 10, the references of record, either singularly or in combination, do not teach or suggest at least:
“

    PNG
    media_image3.png
    669
    655
    media_image3.png
    Greyscale

“ in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175